THREE YEAR CREDIT AGREEMENT

Dated as of October 18, 2004

        SBC COMMUNICATIONS INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, CITIGROUP GLOBAL MARKETS INC.
and BANC OF AMERICA SECURITIES LLC, as joint lead arrangers and joint
bookrunners, BANK OF AMERICA, N.A., as syndication agent, ABN AMRO BANK N.V.,
BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH and JPMORGAN CHASE BANK, as
documentation agents, and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).


          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.


          “Agent’s Account” means the account of the Agent maintained by the
Agent at Citibank at its office at 388 Greenwich Street, New York, New York
10013, Account No. 36852248, Attention: Bank Loan Syndications.


          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.


          “Applicable Margin” means (a) for Base Rate Advances, 0% per annum and
(b) for Eurodollar Rate Advances, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


--------------------------------------------------------------------------------

Public Debt Rating
S&P/Moody's Applicable Margin for
Eurodollar Rate Advances

--------------------------------------------------------------------------------

Level 1   A or A2 0.190%

--------------------------------------------------------------------------------

Level 2 Lower than Level 1 0.230%

--------------------------------------------------------------------------------



          “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:



--------------------------------------------------------------------------------

Public Debt Rating
S&P/Moody's Applicable
Percentage

--------------------------------------------------------------------------------

Level 1   A or A2 0.060%

--------------------------------------------------------------------------------

Level 2 Lower than Level 1 0.070%

--------------------------------------------------------------------------------



          “Applicable Utilization Fee” means, as of any date that the aggregate
Advances exceed 50% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


--------------------------------------------------------------------------------

Public Debt Rating
S&P/Moody's Applicable
Utilization Fee

--------------------------------------------------------------------------------

Level 1   A or A2 0.050%

--------------------------------------------------------------------------------

Level 2 Lower than Level 1 0.050%

--------------------------------------------------------------------------------



          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.


          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:


    (a)        the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;


    (b)        the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) ½ of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and


    (c)        ½ of one percent per annum above the Federal Funds Rate.


          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(i).


          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type made by each of the Lenders pursuant to Section 2.01.


          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.


          “Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on the signature pages hereof or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.06(d), as such
amount may be reduced pursuant to Section 2.04.


          “Confidential Information” means information that the Borrower
furnishes to the Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
a violation of this Agreement) or that is or becomes available to the Agent or
such Lender from a source other than the Borrower that is not, to the best of
the Agent’s or such Lender’s knowledge, acting in violation of a contractual,
legal or fiduciary obligation to the Borrower or its Affiliates.


          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.


          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus, to the extent deducted in determining Consolidated Net
Income for such period, the aggregate amount of (a) interest expense, (b) income
tax expense, (c) depreciation, amortization and other similar non-cash charges
and (d) extraordinary non-cash losses and minus, to the extent included in
determining such Consolidated Net Income, the aggregate amount of (i) interest
income, (ii) income tax benefit and (iii) extraordinary non-cash gains.


          “Consolidated Net Income” means, for any period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a Consolidated basis
for such period in accordance with GAAP, adjusted to exclude the effect of (a)
equity gains or losses in unconsolidated Persons, (b) any extraordinary or other
non-recurring non-cash gain or loss (including non-cash restructuring charges
and non-cash charges for discontinued operations) or (c) any gain or loss on the
disposition of investments.


          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.07 or
2.08.


          “Debt” of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments and (c) all guarantees by such Person of Debt of others.


          “Debt for Borrowed Money” of any Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person.


          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.


          “Effective Date” has the meaning specified in Section 3.01.


          “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
and (iii) any other Person approved by the Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected in
accordance with Section 8.06, the Borrower, such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.


          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.


          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.


          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Telerate Markets Page 3750 (or any successor page)
is unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.07.


          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.06(a)(ii).


          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.


          “Events of Default” has the meaning specified in Section 6.01.


          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.


          “GAAP” has the meaning specified in Section 1.03.


          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.


          “Information Memorandum” means the information memorandum dated
September 2004 used by the Agent in connection with the syndication of the
Commitments.


          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:


    (a)        the Borrower may not select any Interest Period that ends after
the Termination Date;


    (b)        Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;


    (c)        whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and


    (d)        whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


          “Lenders” means the Initial Lenders and each Person that shall become
a party hereto pursuant to Section 8.06.


          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor.


          “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole.


          “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.


          “Moody’s” means Moody’s Investors Service, Inc.


          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


          “Net Tangible Assets” means, at any date, with respect to the
Borrower, the total assets appearing on the most recently prepared Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the most
recent fiscal quarter of the Borrower for which such balance sheet is available,
prepared in accordance with GAAP, less (a) all current liabilities as shown on
such balance sheet and (b) the value (net of any applicable reserves), as shown
on such balance sheet of (i) all trade names, trademarks, licenses, patents,
copyrights and goodwill, (ii) organizational costs and (iii) deferred charges
(other than prepaid items such as insurance, taxes, interest, commissions, rents
and similar items and tangible assets being amortized).


          “Note” means a promissory note of the Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.15 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.


          “Notice of Borrowing” has the meaning specified in Section 2.02(a).


          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.


          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).


          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.


          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.


          “Plan” means a Single Employer Plan or a Multiple Employer Plan.


          “Public Debt Rating” means, as of any date, the rating that has been
most recently announced by either S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 2 under the definition of “Applicable
Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as the case
may be; (c) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (d) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.


          “Receivables Securitization” means sales of accounts receivable of the
Borrower or any of its Subsidiaries in connection with agreements for limited
recourse or non-recourse sales by the Borrower or Subsidiary for cash, provided
that (a) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Board of Directors of the
Borrower or Subsidiary and (b) such agreement does not create any interest in
any asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable) and proceeds of the foregoing.


          “Reference Banks” means Citibank, Bank of America, N.A., Deutsche Bank
AG New York Branch, JPMorgan Chase Bank and ABN AMRO Bank N.V.


          “Register” has the meaning specified in Section 8.06(d).


          “Required Lenders” means at any time Lenders owed at least a majority
in interest of the then aggregate unpaid principal amount of the Advances owing
to Lenders, or, if no such principal amount is then outstanding, Lenders having
at least a majority in interest of the Commitments.


          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.


          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.


          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, provided,
for purposes of this Agreement, Cingular Wireless shall be deemed not to be a
Subsidiary of the Borrower.


          “Termination Date” means the earlier of (a) October 18, 2007 and (b)
the date of termination in whole of the Commitments pursuant to Section 2.04 or
6.01.


          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.


        SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.


        SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

        SECTION 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment. Each Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

        SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 1:00 P.M. (New
York City time) on the date of such Borrowing make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 8.02.


          (b)         Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $10,000,000
or if the obligation of the Lenders to make Eurodollar Rate Advances shall then
be suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than [12] separate Borrowings.


          (c)         Each Notice of Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.


           (d)        Unless the Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.


          (e)         The failure of any Lender to make the Advance to be made
by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.


        SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Commitment from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2004, and on the
Termination Date.


          (b)         Agent’s Fees. The Borrower shall pay to the Agent for its
own account such fees as may from time to time be agreed between the Borrower
and the Agent.


        SECTION 2.04. Optional Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

        SECTION 2.05. Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.

        SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:


          (i)         Base Rate Advances. During such periods as such Advance is
a Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.


          (ii)         Eurodollar Rate Advances. During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, plus (z) the Applicable Utilization Fee in effect from time
to time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.


          (b)        Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a) the Agent shall, and
upon the occurrence and during the continuance of any other Event of Default,
the Agent may, and upon the request of the Required Lenders shall, require the
Borrower to pay interest (“Default Interest”) on (i) the unpaid principal amount
of each Advance owing to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.


        SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).


          (b)         If, with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.


          (c)         If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.


          (d)         On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Advances
shall automatically Convert into Base Rate Advances.


          (e)         Upon the occurrence and during the continuance of any
Event of Default, (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.


          (f)         If Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances,


          (i)         the Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,


          (ii)        with respect to Eurodollar Rate Advances, each such
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and


          (iii)         the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.


        SECTION 2.08. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Convers shall, within the restrictions specified above, specify (i)the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.


        SECTION 2.09. Optional Prepayments of Advances. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodo Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c).


        SECTION 2.10. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances (excluding for purposes
of this Section 2.10 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, demand by such Lender (with
a copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.


           (b)        If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation or other entity controlling such Lender and that the
amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.


        SECTION 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance, and (b) the obligation of
the Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that be making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.


        SECTION 2.12. Payments and Computations. (a) The Borrower shall make
each payment hereunder, without counterclaim or set-off, not later than 11:00
A.M. (New York City time) on the day when due in U.S. dollars to the Agent at
the Agent’s Account in same day funds. The Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.10, 2.13
or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.06(c),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


          (b)         All computations of interest based on the Base Rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of facility and utilization fees shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or facility fees are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.


          (c)         Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.


          (d)         Unless the Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

        SECTION 2.13. Taxes. (a) Any and all payments by the Borrower to or for
the account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.


          (b)         In addition, the Borrower shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).


          (c)         The Borrower shall indemnify each Lender and the Agent for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.13) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.


          (d)         Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.


          (e)        Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Borrower with two original
Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If an y form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information. For purposes of this subsection (e), the terms “United States ” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.


           (f)        For any period with respect to which a Lender has failed
to provide the Borrower with the appropriate form, certificate or other document
described in Section 2.13(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request, and at such Lender’s expense, to
assist the Lender to recover such Taxes.


           (g)        Any Lender claiming any additional amounts payable
pursuant to this Section 2.13 agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.


         SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

         SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender. Each Lender that receives a Note pursuant to this Section 2.15
agrees that, upon the earlier of the termination or expiration of this
Agreement, such Lender will return such Note to the Borrower.


           (b)        The Register maintained by the Agent pursuant to Section
8.06(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Agent from the Borrower hereunder and each Lender’s share
thereof.


          (c)         Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.


        SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries.


ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

        SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:


          (a)         Except as disclosed in filings with the Securities and
Exchange Commission prior to the Effective Date, there shall have occurred no
Material Adverse Change since December 31, 2003.


          (b)        There shall exist no action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
pending or overtly threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.


          (c)         Nothing shall have come to the attention of the Lenders
during the course of their due diligence investigation to lead them to believe
that the Information Memorandum was or has become misleading, incorrect or
incomplete in any material respect; without limiting the generality of the
foregoing, the Lenders shall have been given such access to the management of
the Borrower and its Subsidiaries as they shall have requested.


          (d)         All governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.


          (e)         The Borrower shall have notified the Agent in writing as
to the proposed Effective Date.


          (f)         The Borrower shall have paid all accrued fees and expenses
of the Agent and the Lenders (including the accrued fees and expenses of counsel
to the Agent).


          (g)         On the Effective Date, the following statements shall be
true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:


          (i)         The representations and warranties contained in
Section 4.01 are correct on and as of the Effective Date, and


          (ii)         No event has occurred and is continuing that constitutes
a Default.


          (h)         The Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:


          (i)         The Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.15.


          (ii)         Certified copies of the resolutions of the Board of
Directors of the Borrower approving this Agreement and the Notes, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes.


          (iii)         A certificate of the Secretary or an Assistant Secretary
of the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.


          (iv)         A favorable opinion of the general counsel of the
Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.


          (v)         A favorable opinion of Shearman & Sterling LLP, counsel
for the Agent, in form and substance satisfactory to the Agent.


          (i)         The Borrower shall have given notice to terminate the
commitments and, given irrevocable notice to prepay in full all Debt, interest,
fees and other amounts outstanding, under the 364-Day Credit Agreement dated as
of October 21, 2003, and each of the Lenders that is a party to the foregoing
credit facility hereby waives, upon the execution of this Agreement, any
requirement of prior notice relating to the termination of the commitments
thereunder.


        SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of
each Lender to make an Advance on the occasion of each Borrowing shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

          (i)         the representations and warranties contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct on and as
of such date, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,


          (ii)         no event has occurred and is continuing, or would result
from such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default, and


          (iii)         the Borrowing is within any applicable debt limitations
established by the Board of Directors of the Borrower;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request related to
clauses (a)(i) or (ii) of this Section.


        SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

         SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:


          (a)         The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.


          (b)         The execution, delivery and performance by the Borrower of
this Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, subject to any
applicable debt limitations established by the Board of Directors of the
Borrower, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) law or any contractual restriction binding on or affecting the Borrower.


          (c)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes to be delivered by it.


          (d)         This Agreement has been, and each of the Notes to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Borrower. This Agreement is, and each of the Notes when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with their respective
terms.


          (e)         The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2003, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2004, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present in all
material respects, subject, in the case of said balance sheet as at June 30,
2004, and said statements of income and cash flows for the six months then
ended, to year-end audit adjustments, the Consolidated financial condition of
the Borrower and its Subsidiaries as at such dates and the Consolidated results
of the operations of the Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with generally accepted accounting principles
consistently applied. Except as disclosed in filings with the Securities and
Exchange Commission prior to the Effective Date, since December 31, 2003, there
has been no Material Adverse Change.


          (f)         There is no pending or threatened action, suit,
investigation, litigation or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.


          (g)         The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.


          (h)         The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.


ARTICLE V

COVENANTS OF THE BORROWER

         SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:

          (a)         Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Patriot Act.


          (b)         Payment of Taxes, Etc. Pay and discharge, and cause each
of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.


          (c)         Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent consistent with prudent business practice.


          (d)         Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower
or such Subsidiary.


          (e)         Visitation Rights. At any reasonable time and from time to
time during normal business hours, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and,
upon execution of a confidentiality agreement, to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of the
officers or directors of the Borrower and with their independent certified
public accountants, provided, however, that examination of the records and books
of account of the Borrower or any of its Subsidiaries shall occur only at times
when an Advance or Advances shall be outstanding.


          (f)         Keeping of Books. Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.


          (g)         Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.


          (h)         Reporting Requirements. Furnish to the Lenders:


          (i)         as soon as available and in any event within 40 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
the Consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (it being understood that the certification provided by
the chief financial officer in compliance with the Sarbanes-Oxley Act is
acceptable for this purpose) and certificates of the chief financial officer of
the Borrower as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;


          (ii)        as soon as available and in any event within 75 days after
the end of each fiscal year of the Borrower, a copy of the annual report for
such year for the Borrower containing the Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion by Ernst & Young LLP or
other independent public accountants of national standing to the effect that
such Consolidated financial statements fairly present its financial condition
and results of operations on a Consolidated basis in accordance with generally
accepted accounting principles consistently applied and certificates of the
chief financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;


          (iii)         as soon as possible and in any event within five days
after the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer of the Borrower setting forth details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;


          (iv)         if Advances are outstanding and if such are not available
on the Internet at www.sbc.com, www.sec.gov or another website designated by the
Borrower, promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, and copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;


          (v)         prompt notice of the commencement of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and


          (vi)         such other information respecting the Borrower or any of
its Subsidiaries as any Lender through the Agent may from time to time
reasonably request of a material nature that may reasonably relate to the
condition (financial or otherwise), operations, properties or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole.


  Reports and financial statements required to be furnished by the Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.sbc.com or at such other
website identified by the Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i), (ii)
and (iv) of this subsection (h) on the date (x) such information is posted at
the website of the Agent identified from time to time by the Agent to the
Lenders and the Borrower and (y) such posting is notified to the Lenders (it
being understood that the Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).


        SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:

          (a)        Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:


          (i) Permitted Liens,


          (ii)        purchase money Liens upon or in any real property or
equipment acquired or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,


          (iii)       the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,


          (iv)       Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,


          (v)       Liens on accounts receivable (and in property securing or
otherwise supporting such accounts receivable together with proceeds thereof) of
the Borrower and its Subsidiaries in connection with a Receivables
Securitization,


          (vi)       Liens on assets of a Subsidiary that is a regulated
telephone company (a “Telco”) that, pursuant to the public debt indenture(s) of
such Telco, are created upon the merger or conveyance or sale of all or
substantially all of the assets of such Telco,


          (vii)       Liens on real property securing Debt and other obligations
in an aggregate principal amount not to exceed $1,000,000,000 at any time
outstanding,


          (viii)       2other Liens securing Debt and other obligations in an
aggregate principal amount not to exceed at any time outstanding five percent of
Consolidated Net Tangible Assets, and


          (ix)        the replacement, extension or renewal of any Lien
permitted by clause (iii) or (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby.


          (b)        Mergers, Etc. Merge or consolidate with or into, or,
directly or indirectly, convey, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to, any Person.


          (c)        Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.


         SECTION 5.03. Financial Covenant. The Borrower will maintain, as of the
last day of each fiscal quarter, a ratio of Consolidated Debt for Borrowed Money
to Consolidated EBITDA of the Borrower and its Subsidiaries for the four
quarters then ended of not more than 3.0 to 1.


ARTICLE VI

EVENTS OF DEFAULT

         SECTION 6.01. Events of Default. If any of the following events
("Events of Default") shall occur and be continuing:

          (a)        The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance or to make any other payment of fees or other amounts
payable under this Agreement or any Note within three Business Days after the
same becomes due and payable; or


          (b)        Any representation or warranty made by the Borrower herein
or by the Borrower (or any of its officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or


          (c)        (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or


          (d)        The Borrower or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or net amount of at least $200,000,000 in the aggregate (but excluding
Debt outstanding hereunder) of the Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or


          (e)        The Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or


          (f)        Final and non-appealable judgments or orders for the
payment of money in excess of $200,000,000 in the aggregate shall be rendered
against the Borrower or any of its Subsidiaries thirty days shall have passed
since such judgment became final non-appealable and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or


          (g)        (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing more than 50% of the
combined voting power of all Voting Stock of the Borrower; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than due to
retirement, death or disability) to constitute a majority of the board of
directors of the Borrower (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by
66-2/3% of the remaining members of the board of directors of the Borrower or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Borrower and thereafter elected as directors by the
shareholders of the Borrower); or


          (h)        The Borrower or any ERISA Affiliate shall fail to satisfy
minimum funding requirements under Section 412 of the Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements


then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.


ARTICLE VII

THE AGENT

        SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

        SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 8.06; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.

        SECTION 7.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

        SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

        SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent
(to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

        SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

        SECTION 7.07. Other Agents. Each Lender hereby acknowledges that neither
the documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof (other than the Agent) has any liability hereunder other
than in its capacity as a Lender.


ARTICLE VIII

MISCELLANEOUS

        SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders, (c) reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder or (f) amend this Section 8.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note.

        SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 8.02(b), if to the Borrower, at
its address at 175 East Houston Street, San Antonio, Texas 78205, Attention:
Assistant Treasurer; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Agent, at its address at Two Penns Way,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall be
effective when received. Delivery by telecopier of an executed counterpart of
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

    (b)        So long as Citibank or any of its Affiliates is the Agent, such
materials as the Borrower and the Agent shall agree shall be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. With the Borrower’s prior
consent, the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”); provided, however, that the Borrower’s prior consent is not
required in the event such information is publicly available. The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

    (c)        Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

        SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

        SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of Shearman & Sterling LLP, counsel for the Agent, with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

    (b)        The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

    (c)        If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.06(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

    (d)        The Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. All notices,
financial statements, financial and other reports, certificates, requests and
other information materials (the “Communications”) and the website of the Agent
(the “Platform”) are provided “as is” and “as available”. The Agent does not
warrant the accuracy, adequacy or completeness of the Communications or the
Platform and expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent in connection
with the Communications or the Platform.

    (e)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

        SECTION 8.05. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

        SECTION 8.06. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.10 or 2.13) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless the Borrower and the
Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.06(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.06(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment (not including the
Borrower), provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (vii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.10, 2.13 and 8.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

    (b)        By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

    (c)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

    (d)        The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

    (e)        Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

    (f)        Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender.

    (g)        Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

        SECTION 8.07. Confidentiality; Patriot Act. Neither the Agent nor any
Lender shall disclose any Confidential Information to any other Person without
the consent of the Borrower, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and, as contemplated by Section 8.06(f), to actual or
prospective assignees and participants, and then, in each case, only if such
Person agrees to be bound by the provisions of this Section 8.07, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking or other financial institutions or self regulatory authority and (d)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder. In
the case of a disclosure pursuant to clause (b) above, the disclosing party
agrees, to the extent permitted by applicable law, to promptly notify the
Borrower prior to such disclosure and to request confidential treatment. Each of
the Lenders hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow it to identify the Borrower in
accordance with the Patriot Act.

        SECTION 8.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
New York.

        SECTION 8.09. Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

        SECTION 8.10. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Corporate Secretary of the Borrower at
175 East Houston Street, San Antonio, Texas 78205 (the “Process Agent”) and the
Borrower hereby irrevocably appoints the Process Agent its authorized agent to
accept such service of process. The Borrower hereby further irrevocably consents
to the service of process in any action or proceeding in such courts by the
mailing thereof by any parties hereto by registered or certified mail, postage
prepaid, to the Borrower at its address specified pursuant to Section 8.02. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.

    (b)        Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

        SECTION 8.11. Waiver of Jury Trial. Each of the Borrower, the Agent and
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

SBC Communications Inc.
By: /s/ Jonathan P. Klug Title: Vice President & Treasurer
CITIBANK, N.A.,
   as Agent
By: /s/ Carolyn A. Kee Title: Vice President Initial Lenders Commitment
$660,000,000
CITIBANK, N.A.,
By: /s/ Carolyn A. Kee Title: Vice President Syndication Agents $660,000,000
BANK OF AMERICA, N.A.
By: /s/ David A. Banmiller Title: Vice President Co-Documentation Agents
$565,000,000
ABN AMRO BANK, N.V.
By: /s/ Frances Tagon Title: Managing Director
By: /s/ David Carrington Title: Director $565,000,000
BARCLAYS BANK PLC
By: /s/ Jonathan Burn Title: Vice President $565,000,000
DEUTSCHE BANK AG, NEW YORK BRANCH
By: /s/David G. Dickinson, Jr. Title: Director
By: /s/ Andreas Neumeier Title: Director $565,000,000
JPMORGAN CHASE BANK
By: /s/James L. Stone Title: Managing Director Senior Managing Agents
$300,000,000
LEHMAN BROTHERS BANK, FSB
By: /s/ Gary T. Taylor Title: Vice President $300,000,000
UBS LOAN FINANCE LLC
By: /s/ Wilfred V. Saint Title: Director
By: /s/ Joselin Fernandes Title: Associate Director $300,000,000
HSBC BANK USA, NATIONAL ASSOCIATION
By: /s/ Jeff Rothman Title: Managing Director $200,000,000
MERRILL LYNCH BANK USA
By: /s/ Louis Alder Title: Director $200,000,000
CREDIT SUISSE FIRST BOSTON, action through its Cayman Islands Branch
By: /s/ Thomas S. Hall Title: Vice President
By: /s/ Doreen Barr Title: Associate $200,000,000
WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of
William Street Commitment Corporation)
By: /s/ Jennifer M. Hill Title: Chief Financial Officer $200,000,000
MORGAN STANLEY BANK
By: /s/ Daniel Twenge Title: Vice President Participants $150,000,000
THE BANK OF TOKYO-MITSUBISHI, LTD.
By: /s/ Joey Powell Title: Assistant Vice President
By: /s/ Doug Barnell Title: Vice President $150,000,000
THE ROYAL BANK OF SCOTLAND PLC
By: /s/ Eddie Dec Title: Vice President $150,000,000
SUMITOMO MITSUI BANKING CORPORATION
By: /s/ Robert H. Riley, III Title: Senior Vice President $100,000,000
MELLON BANK, N.A.
By: /s/ Thomas J. Tarasovich, Jr. Title: Assistant Vice President $100,000,000
WACHOVIA BANK, NATIONAL ASSOCIATION
By: /s/ John Brady Title: Director $50,000,000
THE NORTHERN TRUST COMPANY
By: /s/ Kathleen D. Schurr Title: Vice President $20,000,000
THE FROST NATIONAL BANK
By: /s/ Suzanne Peterson Title: Senior Vice President $6,000,000,000      Total
of the Commitments




                                                                                                            SCHEDULE I
                                                                                               SBC COMMUNICATIONS INC.
                                                                                           THREE YEAR CREDIT AGREEMENT
                                                                                           APPLICABLE LENDING OFFICES

---------------------------------------- -------------------------------------- --------------------------------------
Name of Initial Lender                   Domestic Lending Office                Eurodollar Lending Office

---------------------------------------- -------------------------------------- --------------------------------------
ABN AMRO Bank, N.V.                      208 South LaSalle Street, Suite 1500   208 South LaSalle Street, Suite 1500
                                         Chicago, IL  60604-1003                Chicago, IL  60604-1003
                                         Attn:  CPU Team                        Attn:  CPU Team
                                         T:  312 992-5152/53                    T:  312 992-5152/53
                                         F:  312 992-5157/58                    F:  312 992-5157/58
---------------------------------------- -------------------------------------- --------------------------------------
Bank of America, N.A.                    901 Main Street, 14th Floor            901 Main Street, 14th Floor
                                         Dallas, TX  75202                      Dallas, TX  75202
                                         Attn:  Jean N. North                   Attn:  Jean N. North
                                         T:  241 209-2151                       T:  241 209-2151
                                         F:  241 209-8380                       F:  241 209-8380
---------------------------------------- -------------------------------------- --------------------------------------
The Bank of Tokyo-Mitsubishi, Ltd.       1100 Louisiana #2800                   1100 Louisiana #2800
                                         Houston, TX  77002                     Houston, TX  77002
                                         Attn:  Nadia Breir                     Attn:  Nadia Breir
                                         T:  713 655-3847                       T:  713 655-3847
                                         F:  713 658-0116                       F:  713 658-0116
---------------------------------------- -------------------------------------- --------------------------------------
Barclays Bank PLC                        200 Park Avenue                        200 Park Avenue
                                         New York, NY  10166                    New York, NY  10166
                                         Attn:  Nicholas Bell                   Attn:  Nicholas Bell
                                         T:  212 412-4029                       T:  212 412-4029
---------------------------------------- -------------------------------------- --------------------------------------
Citibank, N.A.                           Two Penns Way                          Two Penns Way
                                         New Castle, DE 19720                   New Castle, DE 19720
                                         Attn:  Paul Joseph                     Attn:  Paul Joseph
                                         T:  212 994-0961                       T:  212 994-0961
                                         F:  302 894-6016                       F:  302 894-6016
---------------------------------------- -------------------------------------- --------------------------------------
Credit Suisse First Boston, acting       Eleven Madison Avenue                  Eleven Madison Avenue
through its Cayman Islands Branch        New York, NY  10010                    New York, NY  10010
                                         Attn:  Paul Corona                     Attn:  Paul Corona
                                         T:  212 538-3689                       T:  212 538-3689
                                         F:  212 743-4554                       F:  212 743-4554
---------------------------------------- -------------------------------------- --------------------------------------
Deutsche Bank AG New York Branch         300 South Grand Avenue                 300 South Grand Avenue
                                         40th Floor                             40th Floor
                                         Mail Stop LSA02-4001                   Mail Stop LSA02-4001
                                         Los Angeles, CA  90071                 Los Angeles, CA  90071
                                         Attn:  Esther Ocampo                   Attn:  Esther Ocampo
                                         T:  213 620-8241                       T:  213 620-8241
                                         F:  213 620-8293                       F:  213 620-8293
---------------------------------------- -------------------------------------- --------------------------------------
The Frost National Bank                  100 W. Houston RB-2                    100 W. Houston RB-2
                                         San Antonio, TX  78205                 San Antonio, TX  78205
                                         Attn:  Janice Hill                     Attn:  Janice Hill
                                         T:  210 220-4235                       T:  210 220-4235
                                         F:  210 220-4389                       F:  210 220-4389
---------------------------------------- -------------------------------------- --------------------------------------
HSBC Bank USA                            One HSBC Center, 26th Floor            One HSBC Center, 26th Floor
                                         Buffalo, NY  14203                     Buffalo, NY  14203
                                         Attn:  Marie Bax                       Attn:  Marie Bax
                                         T:  716 841-5668                       T:  716 841-5668
                                         F:  716 841-0269                       F:  716 841-0269
---------------------------------------- -------------------------------------- --------------------------------------
JPMorgan Chase Bank                      1111 Fannin street                     1111 Fannin street
                                         10th Floor                             10th Floor
                                         Houston, Texas 77002                   Houston, Texas 77002
                                         Attn: Pearl Esparza                    Attn: Pearl Esparza
                                         T:  713-750-7923                       T:  713-750-7923
                                         F:  713-750-2358                       F:  713-750-2358
---------------------------------------- -------------------------------------- --------------------------------------
Lehman Brothers Bank, FSB                745 7th Avenue, 16th Floor             745 7th Avenue, 16th Floor
                                         New York, NY  10019                    New York, NY  10019
                                         Attn:  Joseph Lo                       Attn:  Joseph Lo
                                         T:  212 526-6560                       T:  212 526-6560
                                         F:  212 520-0450                       F:  212 520-0450
---------------------------------------- -------------------------------------- --------------------------------------
Mellon Bank, N.A.                        3 Mellon Center, Rm 1203               3 Mellon Center, Rm 1203
                                         Pittsburgh, PA  15259                  Pittsburgh, PA  15259
                                         Attn:  Daria Armen                     Attn:  Daria Armen
                                         T:  412 234-1870                       T:  412 234-1870
                                         F;  412 209-6117                       F;  412 209-6117
---------------------------------------- -------------------------------------- --------------------------------------
Merrill Lynch Bank USA                   15 W. South Temple, Suite 300          15 W. South Temple, Suite 300
                                         Salt Lake City, UT  84101              Salt Lake City, UT  84101
                                         Attn:  Butch Alder                     Attn:  Butch Alder
                                         T:  801 526-8324                       T:  801 526-8324
                                         F:  801 531-7470                       F:  801 531-7470
---------------------------------------- -------------------------------------- --------------------------------------
Morgan Stanley Bank                      750 Seventh Avenue - 11th Floor        750 Seventh Avenue - 11th Floor
                                         New York, NY  10019                    New York, NY  10019
                                         Attn:  Larry Benison                   Attn:  Larry Benison
                                         T:  212 537-1439                       T:  212 537-1439
                                         F:  212 537-1867                       F:  212 537-1867
---------------------------------------- -------------------------------------- --------------------------------------
The Northern Trust Company               801 S. Canal St.                       801 S. Canal St.
                                         Chicago, IL  60607                     Chicago, IL  60607
                                         Attn:  Linda Honda                     Attn:  Linda Honda
                                         T:  312 444-3532                       T:  312 444-3532
                                         F:  312 630-1566                       F:  312 630-1566
---------------------------------------- -------------------------------------- --------------------------------------
The Royal Bank of Scotland plc           101 Park Avenue                        101 Park Avenue
                                         New York, NY  10178                    New York, NY  10178
                                         Attn:  Sheila Shaw                     Attn:  Sheila Shaw
                                         F:  212 401-3456                       F:  212 401-3456
---------------------------------------- -------------------------------------- --------------------------------------
Sumitomo Mitsui Banking Corporation      277 Park Avenue                        277 Park Avenue
                                         New York, NY  10172                    New York, NY  10172
                                         Attn:  Noel Swift                      Attn:  Noel Swift
                                         T:  212 224-4328                       T:  212 224-4328
                                         F:  212 224-5197                       F:  212 224-5197
---------------------------------------- -------------------------------------- --------------------------------------
UBS Loan Finance LLC                     677 Washington Blvd.                   677 Washington Blvd.
                                         Stamford, CT  06501                    Stamford, CT  06501
                                         Attn:  Christopher Aitkin              Attn:  Christopher Aitkin
                                         T:  203 719-3845                       T:  203 719-3845
                                         F:  203 719-3888                       F:  203 719-3888
---------------------------------------- -------------------------------------- --------------------------------------
Wachovia Bank, National Association      301 S. College Street                  301 S. College Street
                                         Charlotte, NC  28288                   Charlotte, NC  28288
                                         Attn:  John Brady                      Attn:  John Brady
                                         T:  704 374-2432                       T:  704 374-2432
                                         F:  704 383-1625                       F:  704 383-1625
---------------------------------------- -------------------------------------- --------------------------------------
William Street Commitment Corporation    85 Broad Street - 6th Floor            85 Broad Street - 6th Floor
                                         New York, NY  10004                    New York, NY  10004
                                         Attn:  Philip Green                    Attn:  Philip Green
                                         T:  212 357-7570                       T:  212 357-7570
                                         F:  212 357-4597                       F:  212 357-4597
---------------------------------------- -------------------------------------- --------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)
EXISTING LIENS

None

--------------------------------------------------------------------------------

EXHIBIT A — FORM OF
NON-NEGOTIABLE PROMISSORY NOTE


U.S.$_______________ Dated: _______________, 200_


        FOR VALUE RECEIVED, the undersigned, SBC COMMUNICATIONS INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the later of the Termination Date and the date designated
pursuant to Section 2.05 of the Credit Agreement (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Three Year Credit
Agreement dated as of October 18, 2004 among the Borrower, the Lender and
certain other lenders parties thereto, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as joint lead arrangers and joint bookrunners, Bank of
America, N.A., as syndication agent, ABN AMRO Bank N.V., Barclays Bank PLC,
Deutsche Bank AG New York Branch and JPMorgan Chase Bank, as documentation
agents, and Citibank, N.A., as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on such date.

        The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

        Both principal and interest are payable in lawful money of the United
States of America to Citibank, as Agent, at 388 Greenwich Street, New York, New
York 10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

        This Promissory Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of Advances by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Advance being evidenced by this Promissory Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

SBC Communications Inc.
By: __________________________ Title:

--------------------------------------------------------------------------------

EXHIBIT B — FORM OF NOTICE OF
BORROWING

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720  


[Date]

      Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

      The undersigned, SBC Communications Inc., refers to the Three Year Credit
Agreement, dated as of October 18, 2004 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto,
Citigroup Global Markets Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners, Bank of America, N.A., as syndication agent,
ABN AMRO Bank N.V., Barclays Bank PLC, Deutsche Bank AG New York Branch and
JPMorgan Chase Bank, as documentation agents, and Citibank, N.A., as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

      (i)        The Business Day of the Proposed Borrowing is _______________,
200_.


      (ii)        The Type of Advances comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].


      (iii)        The aggregate amount of the Proposed Borrowing is
$_______________.


      (iv)        The proceeds of the Proposed Borrowing shall be funded to
account maintained by the Borrower at __________ at its office at __________,
Account No. __________.


      [(v)        The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is _____ month[s].]


        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:

      (A)        the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f)(i) thereof) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and


      (B)        no event has occurred and is continuing, or would result from
such Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default, and


      (C)        the Proposed Borrowing is within any applicable debt
limitations established by the Board of Directors of the Borrower.


Very truly yours,

SBC Communications Inc.
By: __________________________ Title:

--------------------------------------------------------------------------------

EXHIBIT C — FORM OFASSIGNMENT
AND ACCEPTANCE

        Reference is made to the Three Year Credit Agreement dated as of October
18, 2004 (as amended or modified from time to time, the “Credit Agreement”)
among SBC Communications Inc., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement), Citigroup Global Markets Inc. and
Banc of America Securities LLC, as joint lead arrangers and joint bookrunners,
Bank of America, N.A., as syndication agent, ABN AMRO Bank N.V., Barclays Bank
PLC, Deutsche Bank AG New York Branch and JPMorgan Chase Bank, as documentation
agents, and Citibank, N.A., as agent for the Lenders (the “Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.

        The “Assignor” and the “Assignee” referred to on Schedule I hereto agree
as follows:

    1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

    2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
[respectively,] as specified on Schedule 1 hereto.

    3.        The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.13 of the Credit Agreement.

    4.        Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

    5.        Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

    6.        Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.

    7.        This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.

    8.        This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

        IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1
to this Assignment and Acceptance to be executed by their officers thereunto
duly authorized as of the date specified thereon.

--------------------------------------------------------------------------------


                                                             Schedule 1
                                                                  to
                                                       Assignment and Acceptance


         Percentage interest assigned:                                                  _____%

         Assignee's Commitment:                                                         $______

         Aggregate outstanding principal amount of Advances assigned:                   $______

         Principal amount of Note payable to Assignee:                                  $______

         Principal amount of Note payable to Assignor:                                  $______

         Effective Date*:  _______________, 200_


                                                              [NAME OF ASSIGNOR], as Assignor

                                                              By __________________________
                                                              Title:


                                                              Dated:  _______________, 200_


                                                              [NAME OF ASSIGNEE], as Assignee

                                                              By __________________________
                                                              Title:

                                                              Dated:  _______________, 200_

                                                              Domestic Lending Office:
                                                                       [Address]

                                                              Eurodollar Lending Office:
                                                                       [Address]







*        This date should be no earlier than five Business Days after the delivery of this Assignment and Acceptance to the Agent.




--------------------------------------------------------------------------------


Accepted [and Approved]** this
__________ day of _______________, 200_

CITIBANK, N.A., as Agent

By ______________________________
   Title:


[Approved this __________ day
of _______________, 200_

SBC COMMUNICATIONS INC.

By ______________________________ ]*
   Title:





**       Required if the Assignee is an Eligible Assignee solely by reason of clause (iii) of the definition of "Eligible Assignee".
*        Required if the Assignee is an Eligible Assignee solely by reason of clause (iii) of the definition of "Eligible Assignee".



--------------------------------------------------------------------------------

EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

__________, 2004

To each of the Lenders parties
to the Three Year Credit Agreement dated
as of October 18, 2004
among SBC Communications Inc.,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and
to Citibank, N.A., as Agent  


Ladies and Gentlemen:

      Pursuant to Section 3.01(h)(iv) of the Credit Agreement, dated as of
October 18, 2004 (the “Credit Agreement”), among SBC Communications Inc. (the
“Borrower”), the Lenders parties thereto and Citibank, N.A., as Agent for said
Lenders, I am of the opinion that:

    1.        The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.


    2.        The Credit Agreement has been duly authorized, executed and
delivered, and constitutes a legal, valid and binding instrument enforceable
against the Borrower in accordance with its terms (subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general applicability
relating to or affecting creditors’ rights generally from time to time in effect
and to general principles of equity).


    3.        Neither the execution and delivery of the Credit Agreement or the
issuance of the Notes, , nor the consummation of any other of the transactions
therein contemplated, nor the fulfillment of the terms thereof will conflict
with, result in a breach of, or constitute a default under, the charter or
bylaws of the Borrower or the terms of any indenture or other agreement or
instrument known to me and to which the Borrower is a party or by which the
Borrower is bound, or any applicable law, order or regulation known to me to be
applicable to the Borrower of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over the Borrower.


    4.        No order, consent, authorization, approval, registration or
qualification of or with any governmental agency or body having jurisdiction
over the Borrower is required for the due execution, delivery and performance by
the Borrower of the Credit Agreement and the Notes.


    5.       The form and terms of the Notes have been duly authorized and
established by all necessary corporate action, and, when executed and delivered,
will constitute valid and legally binding obligations of the Borrower (subject,
as to enforcement of remedies, to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
applicability relating to or affecting creditors’ rights generally from time to
time in effect and to general principles of equity).


    6.       To the best of my knowledge, there is no pending or overtly
threatened action, suit or proceedings against the Borrower or any of its
Subsidiaries, as such term is defined in the Credit Agreement, before any court,
governmental agency or arbitrator that purport to affect the legality, validity,
binding effect or enforceability of the Credit Agreement or any of the Notes or
the consummation of the transactions contemplated thereby or, if likely to have
a materially adverse effect upon the financial condition or operations of the
Borrower, that is not disclosed in a filing by the Borrower with the Securities
and Exchange Commission.


        In giving the foregoing opinion, I have assumed that at the time of any
Borrowing and the execution of the Notes that any such Borrowing was in
accordance with any applicable debt limitations established by the Board of
Directors of the Borrower. In addition, I have relied, as to certain matters of
fact, upon certificates of responsible officers of the Borrower and public
officials.

Very truly yours,

--------------------------------------------------------------------------------

EXECUTION COPY


                                                          U.S. $6,000,000,000


                                                      THREE YEAR CREDIT AGREEMENT

                                                     Dated as of October 18, 2004

                                                                 Among

                                                        SBC COMMUNICATIONS INC.
                                                              as Borrower

                                                                  and

                                                   THE INITIAL LENDERS NAMED HEREIN
                                                          as Initial Lenders

                                                                  and

                                                            CITIBANK, N.A.
                                                        as Administrative Agent

                                                                  and

                                                     CITIGROUP GLOBAL MARKETS INC.
                                                                  and
                                                    BANC OF AMERICA SECURITIES LLC
                                             as Joint Lead Arrangers and Joint Bookrunners

                                                                  and

                                                         BANK OF AMERICA, N.A.
                                                         as Syndication Agent

                                                                  and

                                                          ABN AMRO BANK N.V.
                                                           BARCLAYS BANK PLC
                                                   DEUTSCHE BANK AG NEW YORK BRANCH
                                                                  and
                                                          JPMORGAN CHASE BANK
                                                        as Documentation Agents






--------------------------------------------------------------------------------


                                                           TABLE OF CONTENTS
ARTICLE I

         SECTION 1.01.  Certain Defined Terms                                                                     1

         SECTION 1.02.  Computation of Time Periods                                                               8

         SECTION 1.03.  Accounting Terms                                                                          8

ARTICLE II

         SECTION 2.01.  The Advances                                                                              9

         SECTION 2.02.  Making the Advances                                                                       9

         SECTION 2.03.  Fees                                                                                     10

         SECTION 2.04.  Termination or Reduction of the Commitments                                              10

         SECTION 2.05.  Repayment of Advances                                                                    10

         SECTION 2.06.  Interest on Advances                                                                     10

         SECTION 2.07.  Interest Rate Determination                                                              11

         SECTION 2.08.  Optional Conversion of Advances                                                          12

         SECTION 2.09.  Optional Prepayments of Advances                                                         12

         SECTION 2.10.  Increased Costs                                                                          12

         SECTION 2.11.  Illegality                                                                               13

         SECTION 2.12.  Payments and Computations                                                                13

         SECTION 2.13.  Taxes                                                                                    14

         SECTION 2.14.  Sharing of Payments, Etc.                                                                16

         SECTION 2.15.  Evidence of Debt                                                                         16

         SECTION 2.16.  Use of Proceeds                                                                          16

ARTICLE III

         SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01                                    17

         SECTION 3.02.  Conditions Precedent to Each Borrowing.                                                  18

         SECTION 3.03.  Determinations Under Section 3.01                                                        18

ARTICLE IV

         SECTION 4.01.  Representations and Warranties of the Borrower                                           19

ARTICLE V

         SECTION 5.01.  Affirmative Covenants                                                                    20

         SECTION 5.02.  Negative Covenants                                                                       22

         SECTION 5.03.  Financial Covenant                                                                       23

ARTICLE VI

         SECTION 6.01.  Events of Default                                                                        24

ARTICLE VII

         SECTION 7.01.  Authorization and Action                                                                 25

         SECTION 7.02.  Agent's Reliance, Etc.                                                                   26

         SECTION 7.03.  Citibank and Affiliates                                                                  26

         SECTION 7.04.  Lender Credit Decision                                                                   26

         SECTION 7.05.  Indemnification                                                                          26

         SECTION 7.06.  Successor Agent                                                                          27

         SECTION 7.07.  Other Agents.                                                                            27

ARTICLE VIII

         SECTION 8.01.  Amendments, Etc.                                                                         27

         SECTION 8.02.  Notices, Etc.                                                                            28

         SECTION 8.03.  No Waiver; Remedies                                                                      28

         SECTION 8.04.  Costs and Expenses                                                                       28

         SECTION 8.05.  Binding Effect                                                                           30

         SECTION 8.06.  Assignments and Participations                                                           30

         SECTION 8.07.  Confidentiality                                                                          32

         SECTION 8.08.  Governing Law                                                                            32

         SECTION 8.09.  Execution in Counterparts                                                                32

         SECTION 8.10.  Jurisdiction, Etc.                                                                       32

         SECTION 8.11.  Waiver of Jury Trial                                                                     34



Schedules

Schedule I - List of Applicable Lending Offices

Schedule 5.02(a) - Existing Liens

Exhibits

Exhibit A        -   Form of Note

Exhibit B        -   Form of Notice of Borrowing

Exhibit C        -   Form of Assignment and Acceptance

Exhibit D        -   Form of Opinion of Counsel for the Borrower



